Title: Louis H. Girardin to Thomas Jefferson, 5 September 1819
From: Girardin, Louis Hue
To: Jefferson, Thomas


					
						Dear and respected Sir,
						
							Staunton,
							Septr 5th, 1819.
						
					
					I am pressingly requested to apply to You on the subject which I will immediately mention; and, as it is one connected with an Establishment which I Know You have earnestly at heart, I comply with the request of my friend, though always fearful of obtruding my letters on Your tranquillity and repose.
					A very respectable Gentleman; with a wife and children, some of whom are married and some not, among the latter a son for whom he should wish to provide some advantageous employment, himself rather advanced in Years, a man of solid acquirements in certain branches of science, and having devoted a considerable portion of his existence to honourable and useful labours, but now in a state of health rather precarious and inadequate to such pursuits, is advised to open at Charlottesville a Bookstore and Stationary assortment, soon enough to ensure the custom of the expected Students &c. This Gentleman thinks that this business would enable him to make as much as he now makes by his attention to a task in itself very arduous and slavish; and he looks forward with no little anxiety to the establishment of the Son to whom I have alluded, and who might, he imagines, succeed him in the bookselling business at Charlottesville.—
					The request of my friend has a twofold object. In the first place, he solicits your opinion of such an Establishment as he contemplates and, in the second place, he requests, if You advise him to the undertaking, a list of such books, and Such other implements, as You think well will be wanted, at the opening of the University. He would also be glad to Know, by approximation, at least, the time, when this commencement will take place.
					I ought, perhaps, to have mentioned that the Gentleman in question is connected with a very intelligent and very active Printer and Bookseller, in one of our largest cities, who has first put him on this project, and would furnish him with most of the necessary articles. He has also in view, if found expedient, to join to this business, some other mercantile pursuit.
					His reason for not wishing me to name him at present, is that a Knowledge of any intention on his part to relinquish his actual employment, might do him considerable injury. I have, therefore, promised him the greatest secrecy—but I can add without indiscretion that he is Known to several of the most respectable families about Charlotesville, and esteemed by them.
					His friend, the Printer, is at the Springs, and, if You can without too much fatigue, or inconvenience, transmit the requested list, he will take him it with him on his return, and both will proceed to the execution of the plan.
					I have recd the seed of the scotch broom, which you have so obligingly transmitted to me. I sincerely thank You for Your Kindness.
					I hope that You continue to enjoy the inestimable blessing of good health.—The climate on this side of the ridge, which agrees so well with bilious temperaments, such as mine, does not agree with those constitutions, in the least degree, leaning toward pulmonary complaints—My poor sister-in law is in danger of soon falling a victim to its rigours—and this circumstance, together with a regard to the Education of my children, may again compelled compell me to wander. But God Knows that it is not my fault! I would wish to be stationary. fata vetant.
					Excuse, Dear and respected Sir, this last trait of egotism; and Believe me with the deepest esteem and friendship,
					
						Sincerely and gratefully Yours—
						L. H. Girardin.
					
				